Citation Nr: 1101779	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  02-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right foot 
injury, to include a right ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of September 2000 and November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural History

The Board initially denied the Veteran's claims of service 
connection for residuals of a right foot injury, residuals of a 
neck injury and bilateral hearing loss in an October 2006 
decision.  The Veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2008 
memorandum decision, the Court affirmed the Board's October 2008 
decision as it pertains to residuals of a neck injury and 
bilateral hearing loss, and set aside and remanded the portion of 
the Board's decision pertaining to residuals of a right foot 
injury.  

Following the Court's October 2008 order, the Board again 
considered the instant claim, remanding the matter in April 2009 
for additional development, to include providing the Veteran a VA 
examination.  The case is once again before the Board for 
appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted above, the instant claim was previously remanded by the 
Board in April 2009 with instructions to provide the Veteran a VA 
examination to determine the etiology of his current right ankle 
disorder.  While the Veteran was provided the requested 
examination in June 2009, records related to the Veteran's Social 
Security Administration (SSA) disability benefits were received 
and associated with the claims file in July 2009.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion 
addressing all theories of entitlement raised by the Veteran).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  In the instant case, as the Veteran's 
representative points out, the June 2009 VA examiner's opinion 
was rendered without reviewing the SSA decision and associated 
medical records.  As such, another remand, with ensuing delay, is 
necessary to provide the Veteran another VA examination to 
determine whether his current right ankle disorder is 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service-
connected right ankle disorder.  
Specifically, records for the period as of 
November 2009 must be associated with the 
claims file.  Efforts to obtain these 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).

2.	Following the above, Schedule the Veteran 
for a VA examination to ascertain the 
etiology of his currently diagnosed right 
ankle disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should provide an opinion as to 
whether it is more likely as not (greater 
than a 50 percent probability), less 
likely as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
right ankle disorder is etiologically 
related to the Veteran's active military 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



